Citation Nr: 1131419	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (observer)


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from February 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in August 2008 and January 2011.  This matter was originally on appeal from a June 2006 rating decision issued by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to increased ratings for service-connected posttraumatic stress disorder (PTSD), recurrent fungus infection, hypertension, and diabetes mellitus, Type II; the issues of whether new and material evidence has been submitted to reopen claims for service connection for a skin disability other than recurrent fungus infection and a prostate disability; and the issues of entitlement to service connection for tinnitus and neuropathy have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Hemorrhoids are not related to service or to service-connected disability.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service and are not causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's August 2008 and January 2011 Remands, the Appeals Management Center (AMC) issued a letter providing the necessary notification.  Based on the foregoing action, the Board finds that there has been compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in May 2006, December 2008, and February 2011 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his hemorrhoids.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  These statements have been determined by the Board as not credible, as noted in more detail below.  Such evidence is insufficient to trigger VA's duty to provide an examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with section 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some casual connection between his disability and his military service").  In this case, there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past event.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of hemorrhoids is factually shown during service.  The Board concludes it was not.  

Although the Veteran reports hemorrhoids in service, the Board finds his allegations to be not credible.  In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he suffered from hemorrhoids in service.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors that the Board considered when assessing the credibility of the Veteran's statements regarding in-service existence of hemorrhoids include facial plausibility, internal consistency, consistency with other evidence (lay and medical, including the absence of medical records/treatment), interest or bias (self interest or desire for monetary gain), bad character, and demeanor of the witness.

In this case, the internal inconsistency of the Veteran's lay statements regarding in-service incurrence of hemorrhoids renders them not credible.  When asked at the travel board hearing in June 2008, "Did you have hemorrhoids in service?"  The Veteran responded, "No, sir, I didn't."  However, in a June 2010 written statement, the Veteran stated, "Hemorrhoids - I continue to believe that this is a valid SC condition that I have had to medically address since the identification of this issue in the Marine Corps."  

The Veteran's statement of in-service incurrence of hemorrhoids is also inconsistent with other evidence of record.  The service treatment records are absent complaints, findings or diagnoses of hemorrhoids during service.  On the clinical examination for separation from service, the Veteran's anus and rectum were evaluated as normal.  In addition, in 1974, the Veteran filed a claim with VA for compensation with respect to a skin disease evidencing his awareness that he could apply for VA benefits for service related disabilities. At that time he did not file a claim for service connection for hemorrhoids. This is inconsistent with his current assertion that his hemorrhoids have existed since service because it is reasonable to conclude that if he believed that he had hemorrhoids in 1974 that were related to service, he would have claimed service connection for them at that time.  

Thus, there is no credible evidence that shows that the Veteran suffered from hemorrhoids during service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  To the extent the Veteran's statements can be construed as reporting continuity of post-service symptoms, the Board finds his allegations to be of no probative value as the Board has already determined that the Veteran's statement regarding in-service occurrence to be not credible.  As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his hemorrhoids since service to be less than credible.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has a hemorrhoid disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service or between the current disability and a service-connected disability.

However, no medical professional has ever related this condition to the Veteran's military service or to a service-connected disability.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of hemorrhoids until a number of years after service.  

Thus, the record is absent credible evidence of in-service incurrence of hemorrhoids, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and hemorrhoids and between a service-connected disability and hemorrhoids. 

Although the Veteran contends that his hemorrhoids are related to service, or to service-connected PTSD, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for hemorrhoids is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


